UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   April 9, 2020

LAURA CESPEDES,

                                 Plaintiff,                                  ORDER

                   – against –                                            17 Civ. 1463 (ER)

ALVARO SIMMONS,

                                 Defendant.


Ramos, D.J.:

         The Clerk of Court is respectfully directed to close the case.

It is SO ORDERED.

Dated:     April 9, 2020
           New York, New York
                                                               _______________________
                                                                Edgardo Ramos, U.S.D.J.
